Case 3:20-cv-01739-DMS-MSB Document 19 Filed 03/17/21 PageID.103 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                   SOUTHERN DISTRICT OF CALIFORNIA
 10   LOWELL, INC.,                        CASE NO. 20-CV-01739-DMS-MSB
 11                 Plaintiff,             ORDER GRANTING JOINT
 12                                        MOTION TO SUBMIT ALL CLAIMS
      v.
                                           AND COUNTERCLAIMS TO
 13
      HYHTE HOLDINGS, INC. d/b/a           BINDING ARBITRATION
 14   ASTURA MEDICAL,
 15                                         [ECF No. 18]
                    Defendant.
 16                                        District Judge: Hon. Dana M. Sabraw
                                           Courtroom 13A
 17
 18                                        Magistrate Judge: Hon. Michael S. Berg

 19                                         Complaint Filed: 09/04/2020
                                            Countercomplaint Filed: 11/23/2020
 20
 21   HYHTE HOLDINGS, INC. d/b/a
      ASTURA MEDICAL,
 22
                    Counterclaimant,
 23
      v.
 24
      LOWELL, INC.,
 25
 26                 Counterdefendant.

 27
 28
                                                           CASE NO. 20-CV-01739-DMS-MSB
Case 3:20-cv-01739-DMS-MSB Document 19 Filed 03/17/21 PageID.104 Page 2 of 2



  1         On March 16, 2021, the parties filed a stipulated Joint Motion requesting that
  2   all claims and counterclaims in the above-captioned case be submitted to binding
  3   arbitration. (ECF No. 18). The parties’ stipulation includes the following
  4   provisions:
  5         1.      The Parties have agreed that all claims and counterclaims at issue in
  6   this litigation should be resolved by binding arbitration before the Honorable
  7   Ronald S. Prager (retired) in an arbitration to be conducted virtually or in San
  8   Diego, California.
  9         2.      The Parties have agreed that California law shall apply to all claims
 10   and counterclaims, and the Parties have further agreed that Judicate West
 11   Commercial Arbitration Rules shall apply to the arbitration proceedings.
 12         3.      The parties have agreed that a final decision rendered by the
 13   Honorable Ronald S. Prager (retired) shall be final, binding, and conclusive on the
 14   parties as to all claims and counterclaims in this lawsuit. The parties further have
 15   agreed that the Honorable Ronald S. Prager’s (retired) final decision, including any
 16   award of damages and/or costs, shall be judicially enforceable in any federal or
 17   state court having jurisdiction.
 18         The Court has considered the stipulated Joint Motion, has noted that the
 19   parties are sophisticated commercial entities represented by able counsel, and good
 20   cause appearing, HEREBY GRANTS the stipulated joint motion to submit all
 21   claims and counterclaims to binding arbitration before the Honorable Ronald S.
 22   Prager (retired).
 23         IT IS SO ORDERED.
 24
      Dated: March 17, 2021
 25
 26
 27
 28
                                                 2               CASE NO. 20-CV-01739-DMS-MSB
